Citation Nr: 0104070	
Decision Date: 02/09/01    Archive Date: 02/15/01	

DOCKET NO.  99-07 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss effective from February 1998 and for an 
evaluation in excess of 10 percent for bilateral hearing loss 
effective from April 2000.

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a shell fragment wound of the left leg. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel

INTRODUCTION

The veteran served on active duty from June 1969 to August 
1972.  By rating action dated in May 1998 the Department of 
Veterans Affairs (VA) Regional Office (RO), Cleveland, Ohio, 
granted service connection for a bilateral hearing loss 
effective February 18, 1998, the date of receipt of the 
veteran's claim and evaluated the condition as noncompensable 
effective that same date.  The regional office also granted 
service connection for residuals of a shell fragment wound of 
the left leg effective February 18, 1998, and evaluated the 
condition as noncompensable effective that date.  The veteran 
appealed for higher ratings for the bilateral hearing loss 
and shell fragment wound residuals.  On his substantive 
appeal in April 1999 the veteran requested a hearing at the 
regional office before a Member of the Board of Veterans' 
Appeals (Board).  However, he later indicated that due to his 
health he was unable to attend a hearing.  Thus, the 
veteran's request for a hearing has been withdrawn.  
38 C.F.R. § 20.704(e) (2000).

In a June 2000 rating action the evaluation for the hearing 
loss was increased to 10 percent effective from April 2000.  
The evaluation for the shell fragment wound residuals was 
increased to 20 percent effective from February 1998.  The 
case is now before the Board for appellate consideration.  

In addition to the bilateral hearing loss and shell fragment 
wound residuals of the left leg, the veteran has established 
service connection for post-traumatic stress disorder, rated 
10 percent disabling.  The combined rating for the service-
connected disabilities is 40 percent.  He has also been found 
to be permanently and totally disabled for disability pension 
purposes and to need the aid and attendance of another 
person.  The veteran is currently in receipt of disability 
pension benefits, including the aid and attendance allowance 
as the greater benefit.  

In November 2000 the veteran's representative submitted a 
claim for service connection for tinnitus on his behalf.  
This matter is not in an appellate status and is referred to 
the regional office for appropriate action.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained to the 
extent possible.

2.  As of February 1998 the veteran had level II hearing in 
the right ear and level I in the left ear.

3.  As of April 2000 the veteran had level IV hearing in both 
ears.  

4.  The shell fragment wound of the veteran's left leg has 
resulted in pain and instability of his left knee.  He has a 
full range of motion of the knee with pain.  There are scars 
on the left leg that are well healed and nontender.  

5.  The veteran's shell fragment wounds of the left leg have 
resulted in no more than moderate disability.


CONCLUSIONS OF LAW

1.  Entitlement to a compensable evaluation for the veteran's 
bilateral hearing loss effective from February 1998 and to an 
evaluation in excess of 10 percent for the hearing loss 
effective in April 2000 are not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Codes 6100, 6101 
(2000).

2.  An evaluation in excess of 20 percent for residuals of a 
shell fragment wound of the left leg is not warranted.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, Codes 5257, 7805 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record reflects that the veteran has been made aware of 
what evidence was pertinent to his claims and afforded the 
opportunity to submit such.  The regional office has obtained 
relevant medical records and has afforded the veteran VA 
examinations.  Accordingly, the Board considers that all 
necessary notice has been furnished and that the VA duty to 
assist the veteran with regard to his claims has been 
fulfilled.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096-98,(2000) (to be codified at 
38 U.S.C. §§ 5103 and 5103A).

I.  The Claim for a Compensable Evaluation for Bilateral
Hearing Loss Effective from February 1998 and for an 
Evaluation in excess of 10 percent for Bilateral Hearing 
Loss Effective from April 2000.

The only available service medical records of the veteran 
consist of his examinations for entry into and separation 
from service and the medical history reports completed by the 
veteran on those occasions.  On entry, his hearing was tested 
as normal at all frequencies bilaterally.  When the veteran 
was examined for separation from service an audiometric 
examination showed for the right ear pure tone threshold 
levels in decibels of 30, 30 and 55 at 1,000, 2,000 and 4,000 
hertz, respectively.  For the left ear, the threshold levels 
in decibels were 30, 30, and 50, respectively, at those 
frequencies.  A bilateral high frequency hearing loss was 
diagnosed.

The veteran was afforded a VA audiological examination in 
April 1998.  For the right ear, pure tone threshold levels in 
decibels were 35, 55, 70 and 95 at 1,000, 2,000, 3,000 and 
4,000 hertz for an average of 64 decibels.  For the left ear, 
the threshold levels in decibels were 30, 55, 60 and 65, 
respectively, at those frequencies for an average of 53 
decibels.  Speech discrimination ability was 96 percent for 
the right ear and 100 percent for the left ear.  

The veteran was again afforded a VA audiological examination 
in April 2000.  For the right ear, pure tone threshold levels 
in decibels were 35, 60, 85 and 100 at 1,000, 2,000, 3,000, 
and 4,000 hertz for an average of 70 decibels.  For the left 
ear, the threshold levels in decibels were 35, 60, 65 and 70, 
respectively, at those frequencies for an average of 57 
decibels.  Speech discrimination ability was 76 percent for 
each ear.  

Under the current schedular criteria, the determination of 
the degree of impairment resulting from defective hearing is 
based on the results of controlled speech discrimination 
tests together with an average of hearing threshold levels as 
measured by pure tone audiometry in the frequencies of 1,000, 
2,000, 3,000 and 4,000 hertz.  The rating schedule 
establishes 11 levels of auditory acuity, designated from I, 
for essentially normal hearing, to level XI for profound 
deafness.

The April 1998 VA audiological examination report reflected 
that in the right ear the average pure tone decibel loss was 
64 and in the left ear the average loss was 53.  The 
discrimination ability was 96 percent for the right ear and 
100 percent for the left ear.  Under the provisions of 
Diagnostic Code 6100, a noncompensable evaluation is provided 
for the bilateral hearing loss in such circumstances.

The April 2000 VA audiological examination report reflected 
that for the right ear the average pure tone decibel loss was 
70 and for the left ear the average loss was 57.  The 
discrimination ability was 76 percent for each ear.  Under 
the provisions of Diagnostic Code 6101, a 10 percent 
evaluation is provided for bilateral hearing loss of that 
severity. 

The Board notes that in the case of Fenderson v. West, 12 
Vet. App. 119 (1999), the United States Court of Appeals for 
Veterans Claims indicated that there was a distinction 
between a veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection and a claim 
for an increased rating of a service-connected condition.  
The Court noted that the distinction might be important in 
terms of, among other things, determining the evidence that 
could be used to decide whether the original rating on appeal 
was erroneous.  The Court indicated that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."), was not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  The Court indicated that, at the time 
of an initial rating, separate ratings could be assigned for 
separate periods of time based on the facts found--a practice 
known as "staged" ratings.  

In this case the record does not indicate that a compensable 
evaluation is warranted for the veteran's bilateral hearing 
loss effective from the date of his original claim in 
February 1998.  The VA examination in April 2000 showed an 
increase in severity of the hearing loss so as to warrant an 
evaluation of 10 percent for the hearing loss effective from 
the date of the examination.  38 C.F.R. §§  3.157, 3.400(o).  
However, the 10 percent evaluation would not be warranted 
prior to that time.  Accordingly, under the circumstances, it 
follows that favorable action in connection with the 
veteran's claim for increased ratings for his bilateral 
hearing loss is not in order.

II.  The Claim for an Evaluation in Excess of 20 Percent for 
Residuals of a Shell Fragment Wound of the Veteran's Left 
Leg.

The available service medical records of the veteran do not 
refer to a shell fragment wound of his left leg.  However, 
the regional office noted that his decorations included the 
Purple Heart Medal and, based on reasonable doubt, granted 
service connection for residuals of a shell fragment wound in 
the May 1998 rating action.

The veteran was afforded a VA general medical examination in 
April 1998.  He complained of bilateral knee pain and stated 
that his knees were painful on frequent walking.  On 
examination there was mild instability of both knees.  The 
left knee had full extension with slightly reduced flexion to 
110 degrees.  Strength appeared to be Grade 5/5.  The veteran 
also stated that his knees would swell three times a week.  
The examiner noted that on the inferolateral surface of the 
patella there was a 2-centimeter vertical, pink scar.  On the 
left anterior shin there was a 2-centimeter-in-diameter 
depressed scar in the anterodistal aspect.  There did not 
appear to be any significant underlying tissue loss.  There 
was no inflammation, edema or keloid formation.  There was 
also no ulceration or breakdown of the skin.  The diagnoses 
included status post shrapnel wound of the left lower 
extremity with subsequent knee pain and well-healed scars.  

The veteran was afforded a VA examination in April 2000.  He 
stated that he sustained a shrapnel wound to the left knee in 
February 1970 while serving in Vietnam.  He had been serving 
as part of a six-man reconnaissance team when they engaged in 
a fire-fight and he was struck by shrapnel.  The wound was 
not especially deep.  He was evacuated to the nearby aid 
station and given a shot of Morphine.  The doctors removed 
the shell fragments from the knee under local anesthesia.  He 
did not believe he had any retained metallic fragments in the 
knee.  His knee was bandaged and weightbearing was limited.  
He developed an infection in the wound that was treated with 
what he believed to have been a single injection of 
Penicillin.  He did not recall having an infection in the 
bone.  He was returned to active duty after about 30 days.  

On physical examination there were multiple scars on the 
lower left leg consistent with the veteran's history of 
shrapnel wounds.  There was a linear scar on the medial 
surface of the shin just below the knee and a linear scar on 
the anterior shin.  There were several punctate scars in the 
lower leg.  The linear scars were stretched and pulled but 
were not tender or adherent.  There was no ulceration or 
breakdown of the skin and no elevation or depression of the 
scars.  The underlying tissue loss was minimal in each case.  
There was no inflammation, edema or keloid formation.  The 
scar beside the knee was lighter in color than the 
surrounding skin and was pink.  The scar on the anterior shin 
was dark in appearance.  There was no disfigurement or 
limitation of function caused by any of the scars.  An X-ray 
study of the left knee showed a bipartite patella but was 
otherwise unremarkable.  The diagnosis was shrapnel wound of 
the left knee and lower leg.  The examiner stated that the 
veteran had a chronic sprain to the anterior cruciate 
ligament.  He stated that the scars were well healed and 
without residual deficit.  He stated that none of the scars 
were tender or painful to objective demonstration.  

The veteran was afforded a VA orthopedic examination in April 
2000.  He complained of pain in the left knee.  The pain was 
intermittent and occurred two times per month.  It was 
associated with swelling that lasted for about one week.  He 
stated that his knee was weak.  His knee also became stiff if 
he stood more than one hour.  He stated that his knee could 
give way but he had never fallen.  He had no history of 
locking, but the knee caused fatigue and a lack of endurance.  
He had formerly taken Aspirin for his knee pain but had been 
unable to do so since developing a liver disease.  He 
currently took no medication for the knee.  He massaged his 
knee when it was painful and used ice packs to relieve the 
pain and swelling.  He had periods of flareups that led to 
increased pain and swelling.  He used a cane to ambulate 
whenever he was out of the house.  He had last worn a knee 
brace more than 10 years previously.

On physical examination there was objective evidence of 
painful motion at the extremes of range of motion.  There was 
crepitus with any patellar or joint movement.  There was no 
edema, effusion, tenderness, redness, heat or guarding of 
movement in the joint.  There was knee instability, abnormal 
movement and weakness.  The veteran was completely unable to 
do a deep knee bend and the knee popped loudly when he made a 
good effort to do so.  He had no functional limitation on 
standing but did walk with a left-sided limp.  His left knee 
buckled when he made a quick turn.  There were no 
callosities, breakdown or unusual shoe wear pattern to 
indicate abnormal weightbearing.  There was no ankylosis.  
There were no constitutional signs consistent with 
inflammatory arthritis.  

The knee had a full flexion to 140 degrees but it caused the 
veteran great pain to reach that point.  There was also full 
extension to 0 degrees.  There was no varus or valgus motion 
in a neutral position or in 30 degrees of flexion.  
Lachmann's test and the anterior drawer test were positive.  
The posterior drawer test and McMurray's test were negative.  

The diagnostic impression was that the veteran suffered a 
shrapnel wound of the left knee and lower leg.  He had a 
chronic sprain to the anterior cruciate ligament.  The scars 
were well healed and without residual deficit.  There was no 
radiological evidence of a retained metallic fragment nor did 
the veteran recall one.  There was clinical evidence of 
trauma to the anterior cruciate ligament.  There was clear 
instability of the left knee consistent with remote trauma.  
The examiner stated that the knee wound appeared to have been 
not just superficial but there was a distinct knee condition 
stemming from the wound.  The current manifestations were 
weakness and instability in the joint leading to an altered 
gait and a fall risk.

Moderate impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 20 percent 
evaluation.  A 30 percent evaluation requires severe 
impairment.  38 C.F.R. Part 4, Code 5257.  

A 10 percent evaluation is warranted for superficial, poorly 
nourished scars with repeated ulceration or superficial scars 
which are tender and painful on objective demonstration.  
38 C.F.R. Part 4, Codes 7803 and 7804.  Scars may also be 
evaluated on the basis of any related limitation of function 
of the body part which they affect.  38 C.F.R. Part 4, Code 
7805. 

In this case, the VA examinations have disclosed that the 
veteran has pain and instability of his left knee as a result 
of the shell fragment wound.  However, the veteran has a full 
range of motion of the knee although there is pain at the 
extremes of the range of motion.  There was no edema, 
effusion, tenderness, redness, heat or guarding involving the 
knee on the VA examination.  An X-ray study of the left knee 
did not show any retained metallic foreign bodies or other 
abnormalities except for a bipartite patella.  Thus, under 
the circumstances, it does not appear that the shrapnel wound 
residuals have resulted in more than moderate disability 
involving the veteran's left knee and accordingly would not 
warrant entitlement to an evaluation in excess of 20 percent 
under the provisions of Diagnostic Code 5257. 

The VA examinations have also disclosed several scars 
involving the veteran's left lower extremity; however, the 
scars have all been found to be well healed and nonpainful 
and have not caused any inflammation, edema or keloid 
formation.  The scars have not been shown to have resulted in 
any functional limitation.  Accordingly, a separate 10 
percent evaluation for the shell fragment wound scars under 
the provisions of Diagnostic Code 7803-7805 would not be in 
order.  Esteban v. Brown, 6 Vet. App. 259 (1994).

The medical evidence of record indicates that the shell 
fragment wound residuals have not changed significantly since 
the initial rating and thus possible staging of the ratings 
for the shell fragment wound residuals under Fenderson would 
not be for consideration.

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.


ORDER

Entitlement to a compensable evaluation for a bilateral 
hearing loss effective from February 1998 and to an 
evaluation in excess of 10 percent for bilateral hearing loss 
effective from April 2000 is not established.  Entitlement to 
an evaluation in excess of 20 percent for residuals of a 
shell fragment wound of the left leg is not established.  The 
appeal is denied.  



		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals






